Citation Nr: 1223094	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including depression.

2.  Whether new and material evidence has been presented to reopen the Veteran's claim for service connection for a low back disability, to include as secondary to his service connected residuals of a pilonidal cyst. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a psychiatric disability, including depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for osteoarthritis of the lumbosacral spine, originally claimed as a low back disability, was denied in a September 2004 rating decision; the Veteran did not submit a notice of disagreement with this decision within one year of the notice thereof.  

2.  Evidence received since September 2004 is cumulative of that which was previously considered, does not address the reason for the previous denial, and does not provide a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied entitlement to service connection for osteoarthritis of the lumbosacral spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011). 

2.  The Veteran has not submitted new and material evidence to reopen his claim for service connection for a low back disability.  38 C.F.R. § 3.156 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Also, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial. 

In this case, the Veteran was provided with letters in June 2008 and September 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  The September 2008 letter contained the notification required by Kent.  These letters were provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  VA treatment records have been obtained, and the Veteran has not identified any relevant private treatment records.  The Veteran has declined his right to a hearing.  At this juncture, the Board notes that the Veteran has not been provided with VA examinations of his back disability.  In regards to requests to reopen previously denied final claims, VA will only provide an examination if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

New and Material Evidence

The Veteran contends that he has developed a back disability as a result of active service.  He argues that this disability is the result of his service connected residuals of a pilonidal cyst.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The record shows that entitlement to service connection for osteoarthritis of the lumbosacral spine, claimed as a low back disability, was denied in a September 2004 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in a September 2004 letter.  He did not submit a notice of disagreement with this decision.  Therefore, the September 2004 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

At this juncture, the Board notes that the September 2004 decision was for service connection for a low back disability as being the direct result of active service.  Now, he claims to have developed this disability secondary to his service connected pilonidal cyst.  However, the Board further notes that different theories of entitlement for service connection for the same disability are considered to be the same claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The evidence considered at the time of the September 2004 rating decision included service treatment records and VA treatment records dated 2004.  Service connection was denied on the basis that the service treatment records did not indicate treatment or diagnosis of a low back disability during service, the osteoarthritis of the lumbosacral spine that was currently diagnosed was not shown in service or within one year of discharge from service, the first post service diagnosis of osteoarthritis of the lumbosacral spine was in 2004, and there was no evidence of a relationship between the current disability and active service.  

The evidence received since September 2004 includes a July 2007 VA examination, VA treatment records dating from 2004 to 2010, and additional service treatment records submitted by the Veteran.  

The Board finds that the additional evidence received from the Veteran is not new and material.  The November 2007 VA examination did not include an examination of the low back, and is not material.  The VA treatment records from 2004 to 2010 continue to include diagnoses of osteoarthritis of the lumbar spine.  However, while the Veteran's belief that his current back disability is the result of his pilonidal cyst in service is noted, the records do not include any comment on this theory by a VA medical care provider, and does not contain an opinion that relates this disability to either active service or to any of the Veteran's service connected disabilities.  Records that continue to show only a current diagnosis are cumulative, and in the absence of any evidence that relates the current disabilities to active service they are generally insufficient to reopen a claim for service connection.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  

Finally, although the service treatment records submitted by the Veteran were not previously of record and are therefore new, they do not contain any evidence of a diagnosis or complaint of a back disability.  They do not relate to the reason for the previous denial, but instead are related to the March 1973 and April 1973 surgery for a pilonidal cyst and note merely that the cyst was located in the low back in the region of the coccyx.  In the absence of a reference to a back disability, the additional service treatment records submitted by the Veteran are not material.  As the Veteran has failed to submit any evidence that is both new and material, the September 2004 rating decision remains final and may not be reopened.  

In reaching this decision, the Board has considered 38 C.F.R. § 3.156(c), which states that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim VA will reconsider the claim "notwithstanding 38 C.F.R. § 3.156(a)".  The kind of records would include, but are not limited to "service records that are related to a claimed in-service event, injury, or disease"; additional records forwarded by the Department of Defense (DoD) or service department; and declassified records.  38 C.F.R. § 3.156(c)(i)-(iii) (2011). 

The service treatment records submitted in April 2008 by the Veteran were not from DoD and were not declassified.  Id.  They also are not favorable for the Veteran's claim and are not related to the claimed in-service event or injury; a low back disability.  Instead, they relate entirely to treatment for a pilonidal cyst, which is a disability for which service connection has already been established.  There is no reference to a back disability.  As a result, the Board has adjudicated the claim as a new and material evidence claim under 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence has not been presented to reopen the Veteran's claim for service connection for a low back disability; the appeal is denied. 


REMAND

The Veteran notes that he was treated for gastrointestinal complaints in service that were believed to be psychophysiologic.  He contends that his current depression began at the time of this treatment, and states that his VA doctors have expressed agreement.  

The service treatment records confirm that the Veteran was seen for various gastrointestinal complaints on several occasions during service.  After examination and test results were negative, a February 1974 examiner noted that the Veteran had admitted to receiving a distressful letter from a friend back home.  The impression was of psychophysiologic gastrointestinal reaction.  Subsequent service treatment records continued to show stomach problems with an unknown etiology.  A March 1978 separation examination report includes a normal psychiatric evaluation.

The Veteran's current medical records include diagnoses of depression dating from at least December 2007.  The Board finds that the Veteran must be scheduled for a VA psychiatric examination in order to determine the nature and etiology of his depression.  He has a current diagnosis of depression and the service treatment records suggest that the Veteran was seen for what was believed to be a gastrointestinal disability that was the result of psychological distress.  The Veteran reports that he has been told by VA examiners that his depression is related to the distress he experienced in service.  He is competent to report what he was told by his doctor.  While the record does not contain sufficient information to make a decision on the claim, the low threshold required to provide the Veteran a VA examination has been met.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability present.  All indicated tests and studies should be conducted.  The claims folder must be made available for use in the study of this case.  For any psychiatric disability found, is it as least as likely as not (50 percent probability or greater) that it had its clinical onset in service or is otherwise related to active service?  The reasons and bases for any opinions should be included.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


